Citation Nr: 1639285	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-33 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for stiffness of the hips and knees, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, and if so, whether service connection is warranted.

5.  Entitlement to an evaluation in excess of 30 percent for residuals of trench feet, with inadequate peripheral circulation.

6.  Entitlement to a compensable evaluation for chronic cough.


REPRESENTATION

Appellant represented by:	Timothy Hiller, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1949 to October 1952, and from October 1990 to January 1991.  He also had many years of servic in the Air Force Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In June 2016 the Veteran testified by videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for hearing loss, tinnitus, stiffness of the hips and knees, and a low back disability, on the merits, and entitlement to increased evaluations for trench feet and chronic cough, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1978 rating decision that denied service connection for a low back disability was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2.  A March 1995 rating decision that denied service connection for hearing loss, tinnitus, and stiffness of the hips and knees was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

3.  Some of the evidence received since those prior denials relates to unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been submitted, and the claim for service connection for tinnitus is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been submitted, and the claim for service connection for stiffness of the hips and knees is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been submitted, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim seeking entitlement to service connection for a low back disability was previously denied in a June 1978 rating decision.  His claim seeking entitlement to service connection for hearing loss, tinnitus, and stiffness of the hips and knees was previously denied in a March 1995 rating decision.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the June 1978 rating decision consisted of the Veteran's service treatment records, Air Force Reserve treatment records, and VA treatment records.  The claim for service connection for a low back disability was denied because the record showed that the Veteran suffered a lumbosacral strain during active duty for training in December 1977, but that he did not currently have a back disability.  

The evidence received since June 1978 includes VA treatment records dated in May 1993 noting complaints of back pain and an August 1993 X-ray report noting disc space narrowing with small hypertrophic spurs.  This evidence indicates possible current low back disability that may be related to the inservice injury.  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a current low back disability, it is new and material, and the claim for service connection for a low back disability is reopened. 

Turning to the hearing loss and tinnitus claims, at the time of the March 1995 rating decision, the evidence included the Veteran's service treatment records, Air Force Reserve treatment records, VA treatment records, and a VA audio examination in April 1994.  The claim for service connection for hearing loss was denied because the RO concluded that hearing loss was first shown prior to the Veteran's second period of active duty in 1990-91 and was not aggravated during that period of active duty.  The claim for service connection for tinnitus was denied because the Veteran reported at the April 1994 VA examination that his tinnitus began five or six years earlier.

The evidence added to the record since 1995 includes a November 2015 treatment record that notes the Veteran's "significant history of noise exposure with long term Air Force service."  The Veteran also testified before the undersigned as to the nature of his noise exposure in propeller aircraft during his many years of Air Force Reserve service which he noted involved up to 6000 hours of flying time as an air crewman.  The Veteran also testified that his tinnitus had begun with his artillery service in Korea.

Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

This evidence indicates that the Veteran's current hearing loss and tinnitus could be related to his inservice acoustic trauma, including that sustained during his decades of Air Force Reserve service, during which he spent thousands of hours as an air crewman and was frequently evaluated with audiometric testing to monitor his hearing.  Since such evidence relates to an unestablished fact necessary to substantiate the claims, namely, that current hearing loss and/or tinnitus may be related to an injury (acoustic trauma) during service, active duty for training, or inactive duty training, it is new and material, and the claims for service connection for hearing loss and tinnitus are reopened. 

The claim for service connection for stiffness of the hips and knees was denied in the March 1995 rating decision on the basis that this disability neither arose during the Veteran's service in the Persian Gulf theater nor was it manifested to a compensable degree within two years after the last date of service in the Southwest Asia theater of operations during the Persian Gulf War.  

Since 1995, the regulation concerning compensation for certain disabilities occurring in Persian Gulf Veterans has changed.  Under the current regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(1).

Where there is an intervening change in law or regulation that creates a new basis of entitlement to the benefit, the claim may be reviewed on a de novo basis.  Spencer v. Brown, 4 Vet. App. 283 (1993).  Further, the United States Court of Appeals for the Federal Circuit has recognized that VA must reopen a Veteran's claim if the evidence supporting a new theory of causation constitutes new and material evidence.  See Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. Cir. 2008).  Here the Veteran has reported ongoing hip and knee stiffness.  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a nexus between the Veteran's claimed stiffness of the hips and knees and his service in the Persian Gulf, it is new and material, and the claim for service connection for stiffness of the hips and knees is reopened. 


ORDER

The claim for service connection for hearing loss is reopened, and to this extent only the appeal is granted.
The claim for service connection for tinnitus is reopened, and to this extent only the appeal is granted.

The claim for service connection for stiffness of the hips and knees is reopened, and to this extent only the appeal is granted.

The claim for service connection for a low back disability is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claims for service connection for hearing loss, tinnitus, stiffness of the hips and knees, and a low back disability, that does not end the inquiries.  Rather, consideration of the claims on the merits is required.  The Board finds that additional development is necessary prior to adjudication of all claims on appeal.

The RO had previously scheduled the Veteran for VA examinations in December 2011 and January 2012 to evaluate his claims for service connection for hearing loss, tinnitus, and a low back disability, as well as the claims for increased evaluations for trench feet and chronic cough.  The Veteran did not report for these examinations.  At his hearing before the undersigned, the Veteran testified that he lives for a number of months during the year in Florida, and that he did not receive notice of the scheduled examinations.  He indicated that he would be willing to report for examinations scheduled near his home in New York or in Florida.  

Given the above, the Board finds that there is a question of whether the Veteran was properly notified of the scheduled VA examinations, and a remand to reschedule such VA examinations is required.

The Veteran underwent regular audiometric testing during his Air Force Reserve service.  The August 1981 annual testing showed some indication of hearing loss.  Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The RO must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The RO should then schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of all pathology pertaining to stiffness of the hips and knees prior to readjudicating his appeal

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), that includes the criteria required for the claims asserted based on Persian Gulf service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have records of treatment for his claimed disabilities that are not associated with his electronic claims folder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

3.  Secure any outstanding, relevant VA medical records.

4.  Schedule the Veteran for a VA audiological examination by a VA examiner to determine whether it is at least as likely as not (probability of 50 percent) that current hearing loss and/or tinnitus is related to noise exposure in service consistent with the Veteran's duties while included in an artillery unit in Korea and as an Air Crewman during his more than 20 years as an Air Force Reservist.  

The examiner must include specific reference to the Veteran's history and noise exposures in providing the etiology opinion.  

The examiner must comment on the specific audiological readings on the pre-induction and separation examinations as well as the Air Force Reserve annual testing.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA examination of his back.  The electronic claims file should be made available to and reviewed by the examiner. All indicated tests, including X-rays if warranted, should be completed.

The examiner should identify all current low back/lumbosacral spine pathology found to be present.

(a) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current low back disorder, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the lumbosacral strain noted in December 1977 during Air Force Reserve training.  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any stiffness of the hips and knees found to be present.  The electronic claim file must be made available and reviewed by the examiner.  The examiner must indicate whether it is at least as likely as not that any stiffness of the hips and knees can be attributed to a known clinical diagnosis. 

If the examiner attributes any stiffness of the hips and knees to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such condition is related to or had its onset in service.  

7.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of trench feet, with inadequate peripheral circulation.  All indicated testing, including, but not limited to, x-rays, range of motion studies, and neurologic tests, should be done, and all test findings should be reported in detail.  

The examiner should describe the nature and severity of all current manifestations of the Veteran's residuals of trench feet, with inadequate peripheral circulation.  The examiner should also comment upon the functional impact the Veteran's service-connected trench feet with inadequate peripheral circulation on his activities of daily living.
A rationale for all opinions must be provided.  

8.  Schedule the Veteran for a VA respiratory examination to determine the current severity of his service-connected chronic cough.  All indicated tests and studies, including pulmonary function tests, should be completed.  The examiner should review the Veteran's prescribed medications and indicate which, if any, are oral inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, systemic corticosteroids, or systemic high dose corticosteroids or immune-suppressive medications, and the frequency and duration of use.  

The frequency of the Veteran's physicians' visits for required care for chronic cough should be noted.  

9.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


